NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RANDALL LYNN HUNT,                          )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D18-1273
                                            )
SUNTRUST BANK,                              )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 14, 2019.

Appeal from the Circuit Court for
Hillsborough County; Sandra Taylor,
Associate Senior Judge; Wayne S.
Timmerman, Senior Judge.

Randall Lynn Hunt, pro se.

Philip D. Storey and Amanda Renee
Murphy of Alvarez, Winthrop, Thompson
& Storey, P.A., Orlando, for Appellee.



KELLY, Judge.


             Randall Hunt appeals from the final judgment of foreclosure rendered in

favor of SunTrust Bank. We affirm the final judgment in all respects except for the

award of attorney fees, which the parties acknowledge was granted prematurely without

supporting evidence or a hearing. We strike the award of fees and remand to the trial
court for the recalculation of the sum due to the bank and for the entry of an amended

final judgment.

             Affirmed in part, reversed in part, and remanded with directions.



BLACK and SLEET, JJ., Concur.




                                          -2-